PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/807,182
Filing Date: 23 Jul 2015
Appellant(s): Sasaki, Takamitsu



__________________
James Bonnamy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 24 February 2021 from which the appeal is taken have been modified by the Advisory Action dated 6 July 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The 112(a) rejections of claims 1-13, 17-23, and 30-31 has been withdrawn.
The 112(b) rejections of claims 1-13, 17-23, and 30-32 has been withdrawn.

(3) Response to Argument
The Rejection is Conclusory and Does Not Provide Sufficient Factual Findings and Analysis
	The Appellant argues on page 25 of their response, “The rejection of independent claim 1, in its entirety, reduces the features of the claim to mere storing, displaying, accessing, and determining features, and concludes that such features fall within the abstract idea grouping of Certain Methods of Organizing Human Activity. In this regard, the Examiner overgeneralizes the claimed invention and fails to set forth the requisite factual findings and analysis.”  The Appellant continues on pages 25 and 26 of their response, “For example, the above-mentioned and recited features relating to the 

The Identification of the Judical Exception under (Prong One of Revised) Step 2A is Improper
	The Appellant argues on page 27 of their response, “In this regard, the Examiner’s conclusion that the storing, displaying, accessing, and determining features fall into an abstract idea included within the Certain Methods of Organizing Human Activity grouping is submitted to be in error. Furthermore, at least the storing and displaying features, including the precise manner in which the plans of the user are stored as the records and the candidate appointment dates and times are displayed on store, in a memory of the communication device, schedule information of a user of the communication device, the schedule information including plans of the user, the plans being stored as a plurality of records, each of the records corresponding to a single day, one of the plans which corresponds to multiple days being stored as multiple ones of the records; display display data on the display, the display data being generated using the schedule information with calendar data, the calendar data representing each day on a per month or per week basis…  display each candidate appointment time based on the candidate appointment dates and times, in a region of a corresponding day represented in the calendar data; and display an appointment screen on the display when a selection of one region is detected in the calendar data, the one region corresponding to one day and at least one candidate appointment time, the appointment screen being used for setting one of the candidate appointment dates and times corresponding to the selected one region as an appointment date and time at the specialized institution, wherein each of the records includes at least a date and a time slot of a plan of the user, and in a determination of the candidate appointment dates and times.” (Emphasis added).  As shown and emphasized here, the Appellant has recited at a high level of generality that schedule information is stored in memory, display data is displayed on a display, candidate appointment times are displayed, and that an appointment screen is displayed on the display.  These elements do not recite some precise manner in which the information is stored, such as a particular storage format, or in which display data and the candidate appointment dates/times are displayed on the display, such as specific formats or placement, but instead merely recite storing 
and behaviors.   Third, with respect to the Appellant’s argument that the rejection overgeneralized the features of the claimed invention and mischaracterizes them as a Certain Method of Organizing Human Activity since they may allegedly be performed in the mind, the Examiner is not persuaded.  As noted above, the Examiner did not overgeneralize the claimed invention, but instead specifically identified the claim elements that recite an abstract idea, and specifically identified the abstract idea that is recited.  Additionally, it is noted that contrary to the Appellant’s argument, the rejection did not state that the claim elements fall into the “Certain Method of Organizing Human Activity” grouping of abstract ideas because they may be performed in the mind, but instead the rejection stated that the claims fall into the “Certain Method of Organizing grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” (Emphasis added).  As shown here, merely conducting actions on a computer, or having a user interact with 

The Conclusion that the Identified Judicial Exception is Not Integrated into a Practical Application under (Prong two of Revised) Step 2A is Improper
	The Appellant argues on page 29 of their response, “The Examiner’s statement that the additional features of independent claim 1 are recited at a high-level of generality fails to consider the features of the claim as a whole.  (Id.). That is, while merely reciting the words “apply it” with a judicial exception may not be indicative of a judicial exception, such finding is not dispositive. For example, a claim may apply or use a judicial exception in some other meaningful way, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. (See Revised Guidance, 84 Fed. Reg. 4 (January 7, 2019)). In the instant matter, at least the features relating to the precise manner in which the plans of the user are stored in the memory of the communication device and the precise manner in which the candidate appointment dates and times are determined and displayed on the display do not even appear to have been considered in the context of a practical application. These features surely do not attempt to monopolize any judicial exception to which the claims may be directed. Moreover, these features are submitted to improve and simplify at least the manner in which the communication device determines the candidate appointment dates and times by excluding the appointment available dates and times in consideration of the records.”  The Examiner respectfully disagrees with the Appellant’s interpretation of the preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158.” (Emphasis added).  As shown and emphasized here, the lack of complete preemption does not demonstrate a claim is directed to patent eligible subject matter, and instead the test for preemption is within the Alice/Mayo test itself.  It is also noted that the Appellant has failed to provide any explanation or evidence for why any elements within the claims would apply or use the abstract idea in some other meaningful way beyond generally linking it to a particularly technological field.  Notably, they have merely asserted that there is surely some meaningful way, but have failed to identify it themselves, and thus their argument is not persuasive.  Third, with respect to the Appellant’s argument that the claims improve and simplify the manner in which the communication device determines the candidate appointment dates and times by excluding the appointment available dates and times in consideration of the records, it is the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (Emphasis added).  As shown and emphasized here, the test to determine if a claim recites elements that integrate the abstract idea into a practical integration comes from either recited additional elements that improve the functioning of a computer, another technology, or technical field; or additional elements in combination with the abstract idea, that improve the functioning of a computer, another technology, or technical field.  In this case, the Appellant has merely asserted that the abstract idea improves itself, and thus, the Appellant’s argument is found not persuasive.

The Conclusion that the Additional Features do Not Amount to “Significantly More” than the Identified Judicial Exception is Improper

	The Appellant continues on pages 30 and 31 of their response, “In the instant matter, the Examiner appears to concede that certain elements of independent claim 1 are not well-understood, routine, and conventional, as no prior art rejection of the claim is set forth. The Examiner’s improper overgeneralization of the features of independent claim 1, however, has resulted in a lack of consideration of such features. For example, the features of independent claim 1 relating to the precise manner in which the plans of the user are stored in the memory of the communication device and/or the precise manner in which the candidate appointment dates and times are determined and displayed on the display are not Certain Methods of Organizing Human Activity. Moreover, these features do not appear to be disclosed or rendered obvious by the prior art. Nevertheless, the Final Office Action merely summarily concludes that additional elements of the claim are not sufficient to amount to “significantly more.” Nothing in the record, however, supports a finding that such features are well-understood, routine, and
conventional, and thus, it is submitted that the rejection cannot be sustained based on the Examiner’s deficient findings. (See Ex parte Michael James Carr, Appeal 2018-005890).”  The Examiner respectfully disagrees with the Appellant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Appellant’s assertions that the Examiner indicated certain elements are well-understood, routine, and conventional, are not reflective of the rejection itself, which has not stated this, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).”  (Emphasis added).  As shown and emphasized here, the lack of novelty or obviousness does not indicate that additional elements in the claim add significantly more to an abstract idea, as a novel/non-obvious 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628    
                                                                                                                                                                                                    /KEVIN H FLYNN/Quality Assurance Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),